—Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered April 14, 1993, convicting him of murder in the second degree (two counts), robbery in the first degree (two counts), and attempted robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The hearing court properly denied suppression of statements made by the defendant to the police. The defendant was properly advised of his constitutional rights pursuant to Miranda v Arizona (384 US 436), and he waived his rights prior to making the statements in question (see, North Carolina v Butler, 441 US 369; People v Sirno, 76 NY2d 967).
Upon our review of the record, including the photographic array, we conclude that the defendant’s photograph was not unduly suggestive because he was the only person depicted wearing dreadlocks (see, People v Berry, 201 AD2d 489, 490). Therefore, it was unnecessary to elicit evidence from the complainant concerning an independent source for an in-court identification (see, People v Geames, 157 AD2d 744).
The defendant’s remaining contentions are without merit. Santucci, J. P., Joy, Krausman and Florio, JJ., concur.